Citation Nr: 1726393	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-22 497	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right ankle strain.
 
2.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right shoulder strain.
 
3.  Entitlement to an effective date for service connection prior to January 5, 2009, for degenerative disc disease of the cervical spine.
 
4.  Entitlement to an effective date for service connection prior to January 5, 2009, for a left ankle strain.
 
5.  Entitlement to an effective date for service connection prior to January 5, 2009, for residuals of a nasal fracture.



REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1999 and from August 2002 to June 2007.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the United States (U.S.) Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection, effective January 5, 2009, for, in pertinent part, a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture.
 
This matter was previously before the Board in January 2014 and October 2014.  The case was remanded to provide the Veteran with a hearing before a Veterans Law Judge.  

In July 2015, the Veteran testified before a Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In November 2015, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The letter informed the Veteran that, if he did not respond within 30 days, the Board would proceed without another hearing.

In May 2016, the Board denied earlier effective dates for service connection for right ankle strain, right shoulder strain, degenerative disc disease of the cervical spine, left ankle strain, and residuals of a nasal fracture.  The Veteran submitted a Motion for Reconsideration of the Board's denial.  In February 2017, the Board granted the Veteran's Motion for Reconsideration. 

The Board notes that there are additional issues in appellate status.  However, they are currently before the Agency of Original Jurisdiction for the purpose of scheduling a hearing.  According, the Board will not address those issues at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran filed claims for service connection for a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture with U.S. Air Force personnel prior to his retirement from active service on June 30, 2007. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 1, 2007, but no earlier, for the grant of service connection for a right ankle strain are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2016).
 
2.  The criteria for an effective date of July 1, 2007, but no earlier, for the grant of service connection for a right shoulder strain are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2016). 

3.  The criteria for an effective date of July 1, 2007, but no earlier, for the grant of service connection for a degenerative disc disease of the cervical spine are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2016). 

4.  The criteria for an effective date of July 1, 2007, but no earlier, for the grant of service connection for left ankle strain are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2016). 

5.  The criteria for an effective date of July 1, 2007, but no earlier for the grant of service connection for residuals of a nasal fracture are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA provided adequate notice in a letter sent to the Veteran in January 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claims exists and has determined that all relevant medical evidence has been associated with the record.

As discussed below, the resolution of the earlier effective date issues turn primarily on when the evidence shows that the VA first received a claim from the Veteran for entitlement to service connection for a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture.  Thus, a VA examination and opinion are not needed to fairly decide these claims for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  

For the reasons set forth above, the Board finds that VA has complied with the VA's notification and assistance requirements with regard to the effective date issues.  

II.  Earlier Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. §§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

Date of receipt means the date on which the claim, information or evidence was received in the VA, except as to specific provisions for claims or evidence received in the State Department (§ 3.108), or in the Social Security Administration (§ 3.153, § 3.201), or Department of Defense as to initial claims filed at or prior to separation.  See 38 C.F.R. § 3.1(r).  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal or informal - for benefits. In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative. Cintron v. West, 13 Vet. App. 251, 259 (1999).
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, 'the claimant must submit a written document identifying the benefit and expressing some intent to seek it').  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).
 
The essential elements for any claim, whether formal or informal, are:  (1) an intent to apply for benefits; (2) an identification of the benefits sought; and, (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

The Veteran contends that he is entitled to earlier effective dates for the grants of service connection for right ankle strain, right shoulder strain, degenerative disc disease of the cervical spine, left ankle strain, and residuals of a nasal fracture.  Essentially, he contends that he filed his claim for disability compensation benefits on or about June 29, 2007, by providing his VA Form 21-526A to U.S. Air Force personnel for filing with VA.

At his hearing, and in letters submitted in December 2008 from the Veteran and J.M.M., a Lieutenant Colonel in the Air Force, the Veteran argued that, while out-processing through Air Force Flight Standards Agency's (AFFSA) administrative office on June 29, 2007, he provided Technical Sergeant S.S. with his medical records and VA Form 21-526A and signed out, under the impression that his forms would be forwarded to the VA for processing. 

The Veteran's VA Form 21-526A was date stamped received by VA in January 2009.  However, box 26 indicates that the Veteran signed his claim in June 26, 2007.  The military personnel records contain a Records Transmittal Request dated in July 2007 signed by Technical Sergeant S.S. to the VA RO in Muskogee, Oklahoma.

In a December 2008 letter, the Veteran reported that he contacted J.M.M. in December 2007 and asked him to contact the AFFSA administrative office for an update on his claims.  The Veteran reported that, in October 2008, he spoke with an individual who provided guidance on his benefits at the VA office at Tinker Air Force Base, and was informed that nothing had ever been processed and that his records had been shipped to St Louis.  The Veteran reported that the VA Office in Muskogee reported they never received his medical records and VA Form 21-526A.

In another December 2008 letter, J.M.M. reported that he was informed that the Veteran's medical records had been sent to Muskogee.  J.M.M. reported that administrative personnel in his office contacted the Muskogee VA office and informed him that everything was "in order."  J.M.M. reported that at the request of the Veteran, he followed up again in May 2008 and was informed by the Muskogee VA office that it could take 12 months or longer to process his claim and "not to worry."

The record contains a May 2008 email from Technical Sergeant S.S. to Lieutenant Colonel J.M.M.  The correspondence states that the Veteran's claim was mailed to the Muskogee RO in July 2007.  She informed Lieutenant Colonel J.M.M. that she had a copy of the Veteran's VA Form 21-526A.

Having reviewed the forgoing, the Board finds the Veteran's reports that he completed an application for VA benefits in connection with his pending discharge military retirement to be credible.  Pursuant to 38 C.F.R. § 3.1(r), he submitted the application to Department of Defense personnel with the assumption that it would be correctly forwarded to VA.  Moreover, the July 2007 Records Transmittal Request signed by Technical Sergeant S.S. strongly suggests that the application was forwarded to the VA RO in Muskogee, Oklahoma.

In light of the foregoing, the Board concludes that the Veteran is entitled to an effective date of July 1, 2007, the day after his separation from active service, for the grants of service connection for right ankle strain, right shoulder strain, degenerative disc disease of the cervical spine, left ankle strain, and residuals of a nasal fracture.  38 C.F.R. § 3.400.


ORDER

An effective date of July 1, 2007, for the grant of service connection for right ankle strain is granted.

An effective date of July 1, 2007, for the grant of service connection for right shoulder strain is granted.

An effective date of July 1, 2007, for the grant of service connection for degenerative disc disease of the cervical spine is granted.

An effective date of July 1, 2007, for the grant of service connection for left ankle strain is granted.

	(CONTINUED ON NEXT PAGE)


An effective date of July 1, 2007, for the grant of service connection for residuals of a nasal fracture is granted.




________________________________       ________________________________  
      D. MARTZ AMES			          A.S. CARACCIOLO
                Veterans Law Judge			          Veterans Law Judge
         Board of Veterans' Appeals		                 Board of Veterans' Appeals




______________________________
DAVID L. WIGHT
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


